DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the application filed on 05/26/2021.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re LongL 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 9, 17 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, 16 and 21 of U.S. Patent No. 11019181. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims merely broaden the claim limitations of the patented case by omitting certain claim limitations.
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the "same invention" as the first application or patent.

Regarding claim 1, U.S. Pat. No. 11019181 teach, a method comprising:
Limitations of Claim 1 of the Instant Application.
   Limitations of Claim 1 of U.S. Pat. No.       11019181.
receiving, by a computing device and from a client device of a plurality of client devices, a message that complies with a first communication protocol; 
sending, to a multicast group, a version of the message that complies with a second communication protocol of the multicast group; 
receiving, after sending the version of the message that complies with the second communication protocol, a response that indicates a communication path of a plurality of communication paths; and 
sending, to the client device, based on a mapping between the plurality of communication paths and the plurality of client devices, and using the communication path, a version of the response that complies with the first communication protocol.
receiving, by a computing device, a first join message indicative of a request by a first client device, of a plurality of client devices, to join a multicast group, wherein the first join message complies with a first communication protocol;
generating, by the computing device and based on the first join message, a converted first join message that complies with a second communication protocol, wherein the second communication protocol is associated with the multicast group and is different from the first communication protocol;
sending, by the computing device and to a source associated with the multicast group, the converted first join message;
receiving, by the computing device and from the source associated with the multicast group, a first response, wherein the first response indicates, to enable the first client device to receive a service of the source associated with the multicast group, a first communication path of a plurality of communication paths;
generating, by the computing device and based on the first response, a converted first response that complies with the first communication protocol; and
based on a mapping between indicators of communication paths, of the plurality of communication paths, and device indicators of client devices, of the plurality of client devices, sending, by the computing device, to the first client device, and using the first communication path, the converted first response.


Regarding claims 2-8, 10-16, 18-24 and 26-30 the limitations of claims 2-8, 10-16, 18-24 and 26-30, respectively, are rejected on the ground of nonstatutory obviousness-type double patenting with respect to claims 2-5, 7-10, 12-15, 22-24 and 26-32, respectively, of the application 15/426542 now an issued patent No. 11019181.

Claim Rejections – 35 USC § 103
	
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.2.	Ascertaining the differences between the prior art and the claims at issue.3.	Resolving the level of ordinary skill in the pertinent art.4.	Considering objective evidence present in the application indicating                 obviousness or nonobviousness.
Claims 1-3, 5, 7, 9-11, 13, 23, 25, 27-28 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over of Higuchi et al. (U.S. Pub. 20050249213) in view of Huitema (U.S. Pub. 20040190549).

Regarding claim 1 Higuchi disclose a method comprising:
receiving, by a computing device and from a client device of a plurality of client devices, a message that complies with a first communication protocol, para. 86, “the IPv4 multicast data packet is received from the LAN3”,
sending, to a multicast group, a version of the message that complies with a second communication protocol of the multicast group, para. 86, Fig. 15, “When the IPv4 multicast data packet is received from the LAN3, the LAN1 control module 13008 of the LAN control apparatus 13001 sends it to the IPv4-to-IPv6 transmission/reception switch control module 13006. The IPv4-to-IPv6 transmission/reception switch control module 13006 sends the IPv6 multicast data packet to the LAN2”
sending, to the client device, based on a mapping between the plurality of communication paths and the plurality of client devices para. 87, “The IPv6 client 14001 receives the IPv6 multicast data packet from the LAN1. Thus, the multicast communication from the IPv4 server 14006 to the IPv6 client 14001 is established”, and using the communication path, a version of the response that complies with the first communication protocol para. 92, “When the MLD packet is received from the LAN1, the IPv6 router 14002 recognizes the fact that the client exists on the LAN1 side. The IPv6 router 14002 routes the IPv6 multicast data packet sent from the IPv6 server 14003 to the LAN1”.
Higuchi does not specifically disclose receiving, after sending the version of the message that complies with the second communication protocol. However Huitema discloses, para. 21, “the relay, upon receiving the IPv6 response, instead determines that the NAT is a cone NAT, the IPv4 response need not be routed via the server, but may be transmitted directly to the IPv4 client”, a response that indicates a communication path of a plurality of communication paths para. 21, “the IPv4 client may determine the IPv4 address and port of the relay based on the source IPv4 address and port in the IPv4 response”. 
Higuchi and Huitema are analogous because they pertain to the field of data networks communications. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Huitema in the system of Higuchi so the information transmitted in a network can find its way between the source and the destination nodes even when they are communicating with different protocols. The motivation for doing so would have been to increase the traffic control and traffic efficiency on a network.
Regarding claim 2 Higuchi disclose, wherein the first communication protocol comprises a first version of Internet Protocol para. 15, “the IPv4 multicast packet is inputted”, and wherein the second communication protocol comprises a second version of Internet Protocol para. 16, “the IPv6 multicast packet is inputted”.
Regarding claim 3 Higuchi does not specifically disclose, further comprising: based on receiving a second response comprising an address of the client device, generating a version of the second response that complies with the first communication protocol. However Huitema discloses, para. 75, “The IPv4 client 101 then receives the IPv4 response 211. Accordingly, IPv4 client initiated bi-directional communication is enabled with an IPv6 client”. 
Huitema further discloses based on the address of the client device and the mapping, sending, by the computing device, to the client device, and using the communication path, the version of the second response para. 75, “The IPv4 client 101 then receives the IPv4 response 211. Accordingly, IPv4 client initiated bi-directional communication is enabled with an IPv6 client”.
Higuchi and Huitema are analogous because they pertain to the field of data networks communications. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Huitema in the system of Higuchi so the information transmitted in a network can find its way between the source and the destination nodes even when they are communicating with different protocols. The motivation for doing so would have been to increase the traffic efficiency on a network.
Regarding claim 5 Higuchi disclose, further comprising: encapsulating the message with a header associated with the second communication protocol to generate the version of the message (para. 57-58 and Fig. 8).
Regarding claim 7 Higuchi does not specifically disclose, wherein receiving the message comprises receiving the message via the communication path. However Huitema discloses, para. 21, “the IPv4 client may determine the IPv4 address and port of the relay based on the source IPv4 address and port in the IPv4 response”. 
Higuchi and Huitema are analogous because they pertain to the field of data networks communications. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Huitema in the system of Higuchi so the information transmitted in a network can find its way between the source and the destination nodes even when they are communicating with different protocols. The motivation for doing so would have been to increase the traffic control and traffic efficiency on a network.
Claim 9 recites an apparatus corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Regarding claims 10-11, 13, 18-19, 21, 27-28 and 30 the limitations of claims 10-11, 13, 18-19, 21, 27-28 and 30, respectively, are rejected in the same manner as analyzed above with respect to claims 2-3 and 5, respectively.
Claim 17 recites a system corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Regarding claim 25 the limitations of claim 25 are rejected in the same manner as analyzed above with respect to claim 1.

Claims 6, 14 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over of Higuchi et al. (U.S. Pub. 20050249213) in view of Huitema (U.S. Pub. 20040190549) further in view of Breitbach et al. (U.S. Pub. 20120076062).
Regarding claim 6, Higuchi and Huitema does not specifically disclose, wherein the message is indicative of a request to enable the client device to receive a service, associated with the multicast group, that comprises at least one of: transmission of content or addition of the client device to the multicast group. However Abramson discloses, for example, a multicast address can be a video equipment channel identifier--a customer may request too view ESPN and IP STB 100 will send a join request that includes a multicast address that is associated with ESPN (para. 56).
 Higuchi, Huitema and Abramson are analogous because they pertain to the field of data networks communications. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Abramson in the system of Higuchi and Huitema so the information transmitted in a network group can be shared with other terminal clients with common interests on that information being multicasted. The motivation for doing so would have been to increase the traffic control on a network providing multiple services.
Regarding claims 14 and 22 the limitations of claims 14 and 22 are rejected in the same manner as analyzed above with respect to claim 6.

Claims 8, 16 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over of Higuchi et al. (U.S. Pub. 20050249213) in view of Huitema (U.S. Pub. 20040190549) further in view of Kim et al. (U.S. Pub. 20100008260).
Regarding claim 8, Higuchi and Huitema does not specifically disclose, wherein the communication path comprises a local tunnel between the computing device and the client device. However Kim discloses, para. 75, “In operation 209, the first terminal protocol unit 130a transmits/receives messages for confirming that IPv6 data can be transmitted/received through the IPv6-(UDP)-IPv4 tunnel, and for renewing a lifetime of the configured tunnel”.
Higuchi, Huitema and Kim are analogous because they pertain to the field of data networks communications. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Kim in the system of Higuchi and Huitema so the information transmitted in a network group can be shared with other terminal clients with common interests on that information being multicasted. The motivation for doing so would have been to provide a terminal-to-terminal direct communication connection despite the terminal having different communication protocols.
Regarding claims 16 and 24 the limitations of claims 16 and 24 are rejected in the same manner as analyzed above with respect to claim 8.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Corbel (U.S. Pub. 20100080240) which disclose(s) routing device and method of translating addresses in cascade in a network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471
  
/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471